



Exhibit 10.5(a)




AMENDMENT TO THE
BRIGGS & STRATTON CORPORATION
2014 OMNIBUS INCENTIVE PLAN
(the “Plan”)
Effective as of April 21, 2016


Section 6.4 of the Plan is hereby amended to read, in its entirety, as follows:


6.4 Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant. To the extent the vested and exercisable portion
of an Option remains unexercised as of the close of business on the stated
expiration date of the Option (i.e., at the end of its term, not at any earlier
expiration date resulting from a termination of employment), that portion of the
Option will be exercised without any action by the Participant if the Fair
Market Value of a Share on that date exceeds the Option Price by an amount equal
to or greater than one percent (1%) of the Option Price and the exercise will
result in the Participant receiving at least one Share.


Section 7.4 of the Plan is hereby amended to read, in its entirety, as follows:


7.4 Exercise of SAR. An SAR shall be exercisable at such times and be subject to
such restrictions and conditions as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant. To the extent the vested and exercisable portion of an SAR
remains unexercised as of the close of business on the stated expiration date of
the SAR (i.e., at the end of its term, not at any earlier expiration date
resulting from a termination of employment), that portion of the SAR will be
exercised without any action by the Participant if the Fair Market Value of a
Share on that date exceeds the Grant Price by an amount equal to or greater than
one percent (1%) of the Grant Price and, if payment is to be made in Shares, the
exercise will result in Participant receiving at least one Share.







